DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 9, line 9, lines 9-10; claim 10, lines 2 and 4; and claim 11, line 3, “the connector” lacks an antecedent basis;
Claim 9, line 9, “the joining part” lacks an antecedent basis;

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (5,975,933).
Regarding claim 9, Yamaguchi et al. disclose a control unit arrangement structure for a saddle riding-type vehicle comprising:
a control unit (21, figure 2) mounted in a saddle riding-type vehicle; and
a plurality of connectors (a connector 25 and each contact located in the connector 25, figure 2) connected to the control unit,

the plurality of joining parts are connected to the plurality of connectors,
an outer periphery of the control unit is disposed inward from an outer periphery of the connector when seen in a connection direction between the joining part and the connector, and
a single support member (22, figure 2) which supports the plurality of connectors is provided.
Regarding claim 10, each of the control unit and the connector has a long side and a short side when seen in the connection direction, and the support member is disposed to overlap the long side of the connector when seen in the connection direction.
Regarding claim 11, the support member is disposed to overlap each of the long side and the short side of the connector when seen in the connection direction.
Regarding claim 12, the control unit has a rectangular shape in a top view, and the plurality of joining parts are disposed on facing sides of the control unit (upper and lower sides).
Regarding claim 13, the control unit is disposed at a center position of the vehicle in a top view (figure 1), and the plurality of connectors are disposed on right and left sides of the control unit (figure 2).
Regarding claim 14, an air cleaner disposed above a heat source and the control unit is provided at an upper portion of the air cleaner.
.

Allowable Subject Matter
5.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
10/21/21.